Citation Nr: 0820055	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-21 461A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection of a back disability, 
claimed as secondary to service-connected residuals of a 
brain hemorrhage.  

2.  Entitlement to service connection of Tietze's syndrome 
(costal pain), claimed as secondary to service-connected 
residuals of a brain hemorrhage.  

3.  Entitlement to service connection of coronary artery 
disease, claimed as secondary to service-connected residuals 
of a brain hemorrhage.

4.  Entitlement to service connection of a disability of the 
left upper and lower extremities and side, claimed as 
secondary to service-connected residuals of a brain 
hemorrhage.  

5.  Entitlement to an increased disability rating for 
service-connected dystaxia and sensory loss, right upper 
extremity (major), residuals of a brain hemorrhage, currently 
evaluated as 30 percent disabling.  

6.  Entitlement to an increased disability rating for 
service-connected dystaxia and sensory loss of the right 
lower extremity, residuals of a brain hemorrhage currently, 
evaluated as 20 percent disabling.  

7.  Entitlement to an increased disability rating of 
trigeminal nerve dysfunction with headaches, residuals of a 
brain hemorrhage, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to and increased (compensable) disability 
rating of numbness and pain of the right half of the neck and 
trunk, residuals of a brain hemorrhage. 

9.  Entitlement to total disability based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Morgan, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from September 2004, October 2005 and 
November 2006 rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (the RO).   

Procedural history

The veteran served on active duty from April 1976 until April 
1979.  

In October 1983, service connection was granted for residuals 
of a brain hemorrhage with right side dyesthesia.  Separate 
service connection was subsequently granted for dystaxia and 
sensory loss of the right upper and right lower extremities.  
Still later, service connection was granted trigeminal nerve 
dysfunction with headaches and numbness and pain of the right 
half of the neck and trunk.

In February 2004, the RO received the veteran's claim of 
entitlement to service connection for a back condition, 
Tietze's syndrome, and left upper and lower extremity and 
side conditions, all claimed as secondary to the service-
connected brain hemorrhage; and entitlement to TDIU.  The 
September 2004 rating decision denied each of the veteran's 
claims.  The veteran disagreed with the September 2004 rating 
decision and initiated this appeal.  The appeal was perfected 
by the timely submission of the veteran's substantive appeal 
(VA Form 9) in July 2005.

In October 2005, the RO denied the veteran's claim of 
entitlement to service connection of coronary artery disease, 
claimed as secondary to the service-connected residuals of a 
brain hemorrhage.  The veteran disagreed with the October 
2005 rating decision and initiated this appeal.  A Statement 
of the Case was issued May 16, 2007.  On May 24, 2007, the 
veteran's representative submitted correspondence indicating 
that the veteran was continuing to pursue this claim.  
Although the claims file does not contain a VA Form 9, the 
Board will construe the May 2007 statement in support of 
claim as sufficiently expressing an intent to appeal the 
October 2005 rating decision to the Board.  See EF v. 
Derwinski, 1 Vet. App. 324 (1991) [VA is obligated to 
liberally interpret communications submitted by or on behalf 
of veterans]; see also 38 C.F.R. § 20.202 (2007) [Board will 
construe arguments in "liberal manner" for purposes of 
determining whether they raise issues on appeal].  
Accordingly, that issue has been timely appealed.  
  
In a November 2006 rating decision, the RO denied the 
veteran's claims of entitlement to an increased disability 
rating for service-connected dystaxia and sensory loss right 
upper extremity; entitlement to an increased disability 
rating for service-connected dystaxia and sensory loss of the 
right lower extremity; entitlement to an increased disability 
rating of trigeminal nerve dysfunction; and entitlement to an 
increased (compensable) disability rating for numbness and 
pain to the right half of the neck and trunk, residuals of a 
brain hemorrhage.  As will be set out in detail below, the 
veteran submitted a timely notice of disagreement as to each 
of those denials.  

In December 2007, the veteran presented sworn testimony 
during a videoconference hearing which was chaired by the 
undersigned Veterans Law Judge.  A transcript of that hearing 
has been associated with the veteran's VA claims folder.

Remanded issues

The issues of  entitlement to service connection of a 
disability of the left upper and lower extremities and side; 
entitlement to increased disability ratings for service-
connected dystaxia and sensory loss of the right upper and 
right lower extremities, trigeminal nerve dysfunction with 
headaches and numbness and pain to the right half of the neck 
and trunk; and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the VA Appeals Management Center (AMC) in Washington, 
DC.



FINDINGS OF FACT

1.  The competent and probative medical evidence of record is 
against a finding that the veteran's back condition is 
related to his service-connected brain hemorrhage residuals.  

2.  The competent and probative medical evidence of record is 
against a finding that Tietze's syndrome (costal pain) is 
related to the veteran's service-connected brain hemorrhage 
residuals.    

3.  The competent and probative medical evidence of record is 
against a finding that the veteran's coronary artery disease 
is related to his service-connected brain hemorrhage 
residuals.  


CONCLUSIONS OF LAW

1.  A back disability was not incurred due to or aggravated 
by the veteran's service-connected residuals of a brain 
hemorrhage.  38 C.F.R. § 3.310 (2007).  

2.  Tietze's syndrome (costal pain) was not incurred due to 
or aggravated by the veteran's service-connected residuals of 
a brain hemorrhage.  38 C.F.R. § 3.310 (2007).  

3.  Coronary artery disease was not incurred due to or 
aggravated by the veteran's service-connected residuals of a 
brain hemorrhage.  38 C.F.R. § 3.310 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Entitlement to service connection of a back disability, 
claimed as secondary to service-connected residuals of a 
brain hemorrhage.  

2.  Entitlement to service connection of Tietze's syndrome 
(costal pain), claimed as secondary to service-connected 
residuals of a brain hemorrhage.  

3.  Entitlement to service connection of coronary artery 
disease, claimed as secondary to service-connected residuals 
of a brain hemorrhage.

The veteran is seeking entitlement to service connection of a 
back disability, costal pain and coronary artery disease.  
Essentially, he contends that each of these conditions have 
been incurred secondary to or aggravated by his service-
connected brain hemorrhage residuals.  As the facts and 
regulations which pertain to these claims are similar, for 
the sake of economy a common discussion will be presented.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).   When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. 
§§ 3.102, 4.3 (2007).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. See 
38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO advised the veteran of VA's duty to assist 
him in the development of his back disability and costal pain 
claims in a letter dated May 13, 2004 and in the development 
of his coronary artery disease claim in a letter dated 
November 15, 2004.  The veteran was specifically informed as 
follows:

In order to support your claim for compensation based upon an 
additional disability that was caused or aggravated by a 
service-connected disability, the evidence must show:  

1.  You currently have a physical or mental disability shown 
by medical evidence, in addition to your service-connected 
disability

	AND

 2.  Your service-connected disability either caused or 
aggravated your additional disability.  Medical records or 
medical opinions are required to establish this relationship. 

The veteran was advised in these letters that VA would obtain 
all evidence kept by the VA and any other Federal agencies, 
including VA facilities and service medical records.  He was 
also informed that VA would, on his behalf, make reasonable 
efforts to obtain relevant private medical records not held 
by a Federal agency as long as he completed a release form 
for such.  The letters specifically informed the veteran that 
for records he wished for VA to obtain on his behalf he must 
provide enough information about the records so that VA can 
request them from the person or agency that has them.  The 
letters also specifically advised the veteran of the elements 
of a successful claim of entitlement to secondary service 
connection.  
See the May 2004 VCAA letter, pages 1-2; and the November 
2004 VCAA letter, page 5.

Further, the veteran was specifically notified to send or 
describe any additional evidence which he thought would 
support his claim.  See the May 2004 VCAA letter, page 2; see 
also the November 2004 VCAA letter, page 2.  These requests 
comply with the "give us everything you've got" requirements 
of 38 C.F.R. § 3.159 (b) in that the veteran was informed 
that he could submit or identify evidence other than what was 
specifically requested by the RO.

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  

In this case, elements (1), (2) and (3) veteran status, 
current existence of a disability, and direct relationship to 
service, are not at issue.  The veteran received specific 
notice, quoted above, as to what is required to establish a 
secondary service connection claim.  With respect to element 
(4), degree of disability, and element (5), effective date, 
the veteran received specific notice as to both elements in a 
March 2006 letter, which was issued in response to the 
Court's decision in Dingess.  See the March 2006 letter, 
pages 1-2.  In any event, because service connection os being 
denied for these three disabilities, elements (4) and (5) 
remain moot.  

The veteran is obviously aware of what is required of him and 
of VA.  See, in particular, a statement in support of claim 
[VA Form 21-4138] dated June 7, 2004.  
Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

In short, the Board concludes that the notice provisions of 
the VCAA have been complied with.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

Regarding the veteran's claim, the Board finds that 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claim, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service medical records, VA 
treatment records and identified private treatment records.  
The veteran has identified no other relevant medical 
treatment.  He was provided with VA compensation and pension 
(C&P) examination in August 2005.  

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claim.  As noted above, the veteran appeared 
at a videoconference hearing before the undersigned.  

Accordingly, the Board will move on to a decision on the 
merits as to these three issues.  

Relevant law and regulations

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a) (2007); 
see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).

In order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

The veteran is seeking entitlement to service connection of a 
back disability, costal pain syndrome and coronary artery 
disease.  The veteran has claimed these conditions as 
secondary to his service-connected hemorrhage residuals.  
There is no indication that the veteran is seeking service 
connection on a direct basis.  
See  Robinson v. Mansfield, U.S. Vet. App. No. 04-1690 
(January 29, 2008) [the Board is not required to sua sponte 
raise and reject "all possible" theories of entitlement in 
order to render a valid opinion].  Accordingly, the Board 
will confine its discussion to  secondary service connection.  
  
In the interest of clarity, a Wallin analysis will be 
applied. 

It is undisputed that the first two elements of the Wallin 
have been satisfied.  In particular a May 2007 treatment 
record indicates degenerative disc disease of the thoracic 
spine and costal pain syndrome.  Further, coronary artery 
disease was diagnosed in the May 2003 private treatment 
records.  As such, current disability, element (1), is 
satisfied.  Turning to element (2), in an October 1983 rating 
decision, the RO granted entitlement to service connection of 
residuals of a hemorrhage.  

The crucial matter before the Board is element (3), medical 
nexus, that is whether or not the three disabilities are 
related to the service connected disability.  

Regarding the veteran's back disability and costal pain 
syndrome, both the May 2006 and the May 2007 VA treatment 
records discuss these conditions and the veteran's service-
connected hemorrhage and its residuals at length.  Both 
physicians conclude that the veteran's back condition and 
costal pain syndrome are etiologically related to a [non-
service connected] thoracic disc abnormality.  These opinions 
are therefore against a finding that the back disability and 
costal pain syndrome are related to or aggravated by his 
service-connected hemorrhage and its residuals.  

Turning to the veteran's coronary artery disease, the August 
2005 VA examination contains a specific opinion that the 
veteran's coronary artery disease is not related to his 
service-connected hemorrhage and its residuals.  
Specifically, the examiner finds that the two conditions are 
unrelated and determined that the coronary artery condition 
are "of any acquired nature secondary to his long smoking 
history and/or his history of hyperlidpidemia."   

There is no competent medical evidence to the contrary.  The 
Board adds that the veteran has had ample opportunity to 
secure medical evidence in his favor and submit same to VA.  
See, e.g., the November 15, 2004 VCAA letter, quoted above.  
He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) 
[it is a claimant's responsibility to support a claim for VA 
benefits]. 

To the extent that the veteran himself contends that such a 
nexus exists as to any of the claimed conditions, it is well-
settled that lay persons without medical training, such as 
the veteran, are not competent to attribute symptoms to a 
particular cause. See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

Because Wallin element (3) is not met, the criteria for the 
establishment of service connection of a back disability, 
costal pain syndrome and coronary artery disease claimed as 
secondary to service-connected residuals of a hemorrhage are 
not met.    
The benefits sought on appeal are therefore denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection of a back disability 
claimed as secondary to service-connected residuals of a 
brain hemorrhage is denied.    

Entitlement to service connection of Tietze's syndrome 
(costal pain) claimed as secondary to service-connected 
residuals of a brain hemorrhage is denied.  

Entitlement to service connection of coronary artery disease 
claimed as secondary to service-connected residuals of a 
brain hemorrhage is denied.  


REMAND

For the reasons set out immediately below, the Board has 
determined that remand of the remaining six issues is 
required.  

4.  Entitlement to service connection of a disability of the 
upper and lower extremities and side, claimed as secondary to 
service-connected residuals of a brain hemorrhage.  

An April 2006 VA treatment record indicated that the veteran 
was experiencing pain in the left extremities due to 
compensation for right-sided weakness.  A May 2007 VA 
treatment record indicated "thalamic pain syndrome."  It is 
unclear whether or not the veteran suffers from any distinct 
diagnosed disability of his left upper and lower extremities 
and side.  The Board believes that medical evidence 
clarifying the existence, nature and severity of any 
disability of the veteran's left upper and lower extremities 
and side should be obtained.  If a disability is identified, 
and opinion should be rendered as to the relationship, if 
any, between any such disability of the veteran's left side 
and his service-connected hemorrhage residuals.  

5.  Entitlement to an increased disability rating for 
service-connected dystaxia and sensory loss, right upper 
extremity (major), residuals of a brain hemorrhage, currently 
evaluated as 30 percent disabling.  

6.  Entitlement to an increased disability rating for 
service-connected dystaxia and sensory loss of the right 
lower extremity, residuals of a brain hemorrhage, currently 
evaluated as 20 percent disabling.  

7.  Entitlement to an increased disability rating of 
trigeminal nerve dysfunction with headaches, residuals of a 
brain hemorrhage, currently evaluated as 10 percent 
disabling.  

8.  Entitlement to an increased (compensable) disability 
rating of numbness and pain to the right half of the neck and 
trunk, residuals of a brain hemorrhage. 

As was noted in the Introduction, the RO denied each of these 
claims in a November 2006 rating decision.  The record 
reflects that the RO decision was mailed on November 6, 2006.  
The veteran's NOD was received at the RO on November 6, 2007.  
It is, therefore, timely.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302 (2007).   

A statement of the case addressing these matters has not yet 
been issued.  Accordingly, the Board must remand the matter 
to correct this procedural deficiency.  See Manlincon v. 
West, 12 Vet. App. 238 (1999) [where a notice of disagreement 
is filed but a SOC has not been issued, the Board must remand 
the claims to the agency of original jurisdiction so that a 
SOC may be issued].

The Board notes that although the veteran has been provided 
with several VCAA letters during the period on appeal, none 
has specifically addressed these increased rating issues.  
See 38 U.S.C. § 5103(a) (West 2002); Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Accordingly, the veteran 
should be provided with appropriate VCAA notice prior to the 
issuance of the SOC.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006)  [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].
 	
9.  Entitlement to TDIU.

The TDIU claim is inextricably intertwined with the remanded 
increased rating and secondary service connection issue.  In 
other words, if service connection is granted for the claimed 
disability or increased ratings are assigned for the service-
connected disability, this may impact the TDIU claim.  See 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) [two or more 
issues are inextricably intertwined if one claim could have 
significant impact on the other].  Action on the veteran's 
TDIU claim is therefore deferred. 

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
examination to determine the existence and 
etiology of any current disability of the 
veteran's left upper and lower extremities 
and side.  The examiner should review the 
veteran's claims folder and render an 
opinion as to (1) whether a disability of 
the left upper and lower extremities and 
side currently exists; and (2) if such 
disability or disabilities exists, whether 
it is as least as likely as not that such 
was caused or aggravated by the veteran's 
service-connected hemorrhage residuals, to 
include the right upper and lower 
extremity disabilities.  A copy of the 
examination report should be associated 
with the veteran's VA claims folder.

2.  VBA should  send the veteran a VCAA 
notice letter which specifically 
references his claims of entitlement to 
increased disability ratings for service-
connected dystaxia and sensory loss of the 
right upper and right lower extremities, 
trigeminal nerve dysfunction with 
headaches, and numbness and pain of the 
right half of the neck and trunk.  

3.  VBA should then issue a SOC pertaining 
to the issues of entitlement to increased 
disability ratings for service-connected 
dystaxia and sensory loss of the right 
upper and right lower extremities, 
trigeminal nerve dysfunction with 
headaches, and numbness and pain of the 
right half of the neck and trunk.  In 
connection therewith, the veteran should 
be provided with appropriate notice of his 
appellate rights.

4.  VBA should readjudicate the veteran's 
claims of entitlement to service 
connection for a disability of the left 
upper and lower extremities and TDIU.  If 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be furnished with copies of a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


